 
Exhibit 10.30
 
OFFICER SHORT-TERM INCENTIVE PROGRAM
 
Parameters Document
February 2009
 

              Objective   The Officer Short-Term Incentive Program is intended
to align executive compensation with the performance of the corporation. The
program provides cash awards to eligible officers based on a combination of
corporate, division, and individual performance during the performance year.
Bonus pool funding and the amount available for distribution are based on
Freddie Mac’s performance against annual Corporate Scorecard objectives and
other relevant unplanned accomplishments. The allocation of these funds to
divisions is determined at the Chief Executive Officer’s discretion, and will
take into account the division’s performance. The allocation of an award to
individual officers will take into account performance against their objectives
and available funds.               Performance Period   The performance period
runs from January 1 — December 31.               General Eligibility   Senior
Vice Presidents, Executive Vice Presidents, and the Chief Executive Officer are
not eligible to participate in this program until such time as Freddie Mac has
additional guidance from the Federal Housing Finance Agency on the application
of recent announcements by the U.S. Department of Treasury, as well the American
Recovery and Reinvestment Act’s restrictions on executive compensation          
        A Vice President is eligible to participate in the program if:          
            •   As of the last business day of the performance period, s/he is
classified by Freddie Mac (in its sole discretion) as an active, full-time or
part-time officer, or an officer on short-term disability and/or approved leaves
of absence. Individuals who are in terminated status (for whatever reason) as of
the last business day of the performance period are not eligible to participate
in the bonus program for that year unless their participation is authorized by
the Chief Executive Officer (the “CEO”), the President and Chief Operating
Officer (the “President”), or the Executive Vice President-Human Resources and
Corporate Services (the “EVP — HR&CS”).1 Individuals on terminated status
include those on severance, retirement and long-term disability.                
      •   On the bonus payment date (typically in February or March of the year
following the performance period), s/he is classified by Freddie Mac (in its
sole discretion) as an active, full-time or part-time officer, or an officer on
short-term disability and/or approved leave of absence. Individuals who are in
terminated status (other than as described in the proviso below) on the bonus
payment date are not eligible to participate in the bonus program for that year.
Individuals on terminated status include those on severance, retirement and
long-term disability; provided, however, that an officer who retires (terminates
and commences an immediate annuity under the Employees’ Pension Plan) after the
last business day of the performance




1  The purpose of this change is to provide the CEO, the President and the EVP —
HR&CS the flexibility to negotiate bonus payouts upon termination; primarily in
the case of terminations due to corporate reorganizations.





--------------------------------------------------------------------------------



 



                          period, but before the bonus payout date, is eligible
to participate in the program; and, provided further, that an officer is
eligible to participate in the program if his/her participation is authorized by
the CEO, the President or the EVP — HR&CS.                       •   S/He is not
eligible to participate in a separate compensation, incentive and/or bonus plan
or individually negotiated arrangement that provides separate bonus treatment.  
                Individualized eligibility criteria may be negotiated with
officers and is subject to appropriate approval.               Bonus Targets  
Each year, a bonus target is developed for and communicated to each eligible
officer. The targets may be expressed as a percent of base salary or a fixed
dollar amount. Bonus targets are subject to appropriate approvals.              
Discretionary Nature of
the Program   Freddie Mac’s officer short-term incentive program is
discretionary — a payout under the program is not guaranteed and is only payable
if the appropriate authority decides to award the bonus. Key performance areas
are defined in the Corporate Scorecard and represent corporate performance goals
for the year. The Compensation Committee approves the Corporate Scorecard
applicable to the performance period.                   The program is funded
based upon the Company’s performance against an agreed upon performance measure.
The amount of funding available for distribution is based on an evaluation of
the Company’s performance against the Corporate Scorecard objectives and other
items, as the Compensation Committee deems appropriate.                   The
Corporate Scorecard Objectives are generally communicated to eligible officers
generally in the first quarter of the Performance Year.               Bonus Pool
Funding   Established and approved by the Compensation Committee at the time the
Scorecard is approved and is a function of the aggregate annual incentive
targets of the participants and any guaranteed minimum bonus commitments.


2



--------------------------------------------------------------------------------



 



                            Bonus Award       •   Each division receives a bonus
pool to allocate to participants. Guidelines       •   Bonus targets are
calculated based on either a fixed dollar amount or actual base salary earnings
(not annual salaries). If calculated on actual base salary earnings, this
calculation does not include items such as the prior year’s bonus, other
incentive or cash awards, FlexDollars or vacation payouts. If calculated on a
fixed dollar amount, the calculation will be prorated using base salary
earnings.         •   Bonuses are calculated based on the bonus target developed
for the officer.         •   An officer’s total bonus cannot exceed two times
his/her target absent approval of the Compensation Committee for Executive
Officers or an Authorized Officer for non-Executive Officers.              
Payout   Vice Presidents: Generally, bonuses are recommended by the division
heads, approved by an Authorized Officer and paid no later than March in the
year following the performance year.               Form of Payout   The award
will be paid in cash subject to normal withholding.               General  
Bonus amounts paid pursuant to this arrangement are considered compensation for
purposes of the benefits accrued under the tax-qualified Thrift/401(k) Savings
Plan, the Pension Plan and the non-qualified Supplemental Executive Retirement
Plan. These amounts are also considered compensation for deferrals made under
the Executive Deferred Compensation Plan.                   Nothing in this
program is intended to create a contract to employ any employee for any
particular term or period of time or otherwise abrogate Freddie Mac’s right to
terminate an employee at any time for any reason.                   Freddie Mac
reserves the right to terminate this program or modify its provisions at any
time for any reason at the corporation’s sole discretion.                   The
terms of this plan are subject to and shall be construed in accordance with
applicable law and any regulation, guidance or interpretation issued by the
Federal Housing Finance Agency or the U.S. Department of Treasury.




3